Citation Nr: 0511558	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  95-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This appeal arises from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a left ear 
hearing loss, chronic sinusitis, chronic bronchitis and a 
skin rash.  

In July 2004 the Board of Veterans' Appeals (Board) in a 
decision and remand denied service connection for chronic 
sinusitis, chronic bronchitis and a skin rash.  The issue of 
service connection for left ear hearing loss was remanded.  

The Board remanded the veteran's claim in July 2004 for 
agency of original jurisdiction consideration of a January 
2004 VA examination.  In February 2005 a supplemental 
statement of the case was issued to the veteran, which 
included consideration of the January 2004 VA examination 
report.  The actions ordered have been completed and the 
claim has been returned for further appellate consideration.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

The claims folder does not include an audiological evaluation 
demonstrating the veteran has impaired hearing in the left 
ear by VA standards.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case the May 1994 RO rating decision denying the 
claim for left ear hearing loss preceded passage of the VCAA.  
In February 2003 the RO sent the veteran a letter notifying 
him of the provisions of VCAA.  In the February 2003 letter 
and subsequent October and December 2003 letters to the 
veteran from the RO, he was informed of the evidence 
necessary to support his claim, how VA could assist him, and 
what actions he could take to provide evidence.  The RO in 
the February, September, and November 2003 and February 2005 
supplemental statements of the case kept the veteran apprised 
of what evidence had been obtained and considered.  The 
veteran was afforded VA examinations and audiological 
evaluations in January 1994, January 1997 and January 2004.  
He appeared and gave testimony before a Hearing Officer at 
the RO in September 1994 and September 2003.  

The Board has concluded the RO cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  As the evidence currently 
of record does not demonstrate the veteran has a left ear 
hearing loss by VA standards and the veteran has not 
identified any additional records, no further actions to 
assist the veteran in developing his claims are required.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Relevant Laws and Regulations.  In general, to establish 
service connection for a claimed disability, the facts as 
shown by evidence must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

During the pendency of this appeal VA published new criteria 
for defining disability due to impaired hearing.  At the time 
the veteran filed his claim in September 1993 the following 
regulation was in effect:

Service connection for impaired hearing shall not be 
established when hearing status meets pure tone and speech 
recognition criteria.  Hearing status shall not be considered 
service-connected when the thresholds for the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are all less than 40 
decibels; the thresholds for at least three of these 
frequencies are 25 decibels or less; and speech recognition 
scores using Maryland CNC test are 94 percent or better.  
38 C.F.R. § 3.385 (1994).  

In November 1994, VA published new regulations for defining 
impaired hearing.  See 59 Fed. Reg. 60560 (1994).  The new 
regulation reads as follows:

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation. If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation. 38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.  

Factual Background.  As the determining factor in this case 
is whether the veteran has impaired hearing by VA standards, 
the Board has limited its recital of the facts to the hearing 
thresholds demonstrated on audiological evaluations at 
service separation and on post-service evaluations.  

At service separation in July 1969 hearing acuity in the left 
ear was measured as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
XX
10

On VA audiological evaluation in January 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
XX
15
15
15
20

Speech audiometry revealed speech recognition ability of 96 
in the left ear.  

On the VA audiological evaluation in January 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
XX
10
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

On the VA audiological evaluation in January 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
Xx
5
15
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

Analysis.  Service connection requires a finding of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Hensley v. Brown, 5 Vet. App. 155, 157-159 (1993) noted that 
38 C.F.R. § 3.385 operates to establish when a measured 
hearing loss is a "disability" for which compensation may 
be paid, provided the requirements for service connection are 
otherwise met.   The Board notes that audiometry testing 
measures threshold hearing levels (in decibels) over a range 
of frequencies in Hertz; the threshold for normal hearing is 
from 0 to 20 decibels, and higher thresholds indicate some 
degree of hearing loss.  

In this instance the regulations both old and new are 
essentially the same.  VA redrafted 38 C.F.R. § 3.385 to 
clarify the requirements for impaired hearing.  Neither the 
old or new version is more favorable to the veteran.  
VAOPGCPREC 3-00.  

The veteran's hearing has been measured as demonstrating 
auditory thresholds of 20 decibels or less at each frequency 
and his hearing comprehension has been consistently measured 
as 96 percent or more in the left ear.  There is no evidence 
demonstrating the veteran has impaired hearing in the left 
ear by VA standards.  38 C.F.R. § 3.385.  

In the absence of evidence of current impaired hearing, 
service connection for left ear hearing loss is not 
warranted.  


ORDER

Service connection for left ear hearing loss is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


